 
 
DATED THIS 01 JUL 2011 DAY OF
 
 
BETWEEN
 
 
PERSIARAN ABADI SDN. BHD.
(288151-M)
[THE LANDLORD]
 
 
AND
 
 
VIRTUAL SETUP SDN. BHD.
(908553-K),
[THE TENANT]
 
 
 

--------------------------------------------------------------------------------

AGREEMENT FOR RENTAL OF OIL PALM LAND

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 

 


AGREEMENT
 
AN AGREEMENT made the day and year as stated in Section 1 of the First Schedule
hereto between the party whose name, description and address are as stated in
Section 2 of the First Schedule hereto (hereinafter refer to as "the Landlord")
of the one part and the party whose name, description and address are as stated
in Section 3 of the First Schedule hereto (hereinafter refer to as "the Tenant")
of the other part.


WHEREAS the Landlord is at present the registered proprietor of the agricultural
land which is more particularly described in Section 4 of the First Schedule
hereto (hereinafter refer to as "the Land").


AND WHEREAS the Landlord has authorised the Tenant to harvest and sell oil palm
Fresh Fruit Bunch (hereinafter refer to as "F.F.B.") and receive the proceeds of
the same on the Land for the duration specified in Section 5 of the First
Schedule hereto at the consideration and on the terms conditions covenants and
stipulations hereinafter contained.


WHEREBY IT IS AGREED as follows:-


1.
The Landlord hereby authorised and the Tenant hereby takes the Land for the
duration specified in Section 5 of the First schedule hereto at the
consideration specified in Section 6 of the First Schedule hereto payable in
advance without demand on or before the date stated in Section 7 of the First
Schedule hereto and subject to the terms condition covenants and stipulations
hereinafter contained.



2. 
The Tenant shall immediately upon the execution of this Agreement pay to the
Landlord the sum specified inSection 8 of the First Schedule hereto (hereinafter
refer to as "the Deposit") for the due observance and performance by the Tenant
of all the terms conditions covenants and stipulation herein contained and so
long as the Tenant shall duly observe and perform the said terms conditions
covenants and stipulations the Landlord shall at the expiration of the duration
of the Agreement hereby granted or the renewed term thereof as the case may be
after the Tenant has vacated the Land refund the Deposit to the Tenant without
any interest thereon.



3. 
The Landlord hereby covenants with the Tenant as follows:-




 
(a)
To bear pay and discharge all quit rents rates taxes assessments and other
outgoings which are or may hereafter be charged or imposed upon the Land and
payable by the Landlord;




 
(b)
That the Tenant paying the consideration and observing and performing the
covenants herein contained and on the part of the Tenant to be observed and
performed shall peaceably hold and enjoy the Land throughout the duration of the
Agreement hereby granted without any interruption or disturbance from or by the
Landlord or any person rightfully claiming under or in trust for the Landlord.

 
4.
The Tenant hereby covenants with the Landlord as follows:-




 
(a) 
To harvest only ripe F.F.B.;

 

 
(b) 
To remove all access fronds leaving only two fronds below the lowest bunch;

 

 
(c) 
To arrange the removed fronds to be stacked at the stacking row as shown by the
Landlord;

 

 
(d) 
To cut the bunch stalk as close as possible to the bunch base without removing
any fruit lot;

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
(e)
The Tenant shall prune the leaves of the oil palm trees during the works of
harvesting oil palm F.F.B.

 

 
(f)
To indemnify the Landlord against all losses and damages in the event that the
oil palm trees are substantially damaged spoiled ruined or destroyed by the
Tenant or his workers;

 

 
(g)
To weed and remove the grasses and bushes or other plants in the Land up to the
satisfaction of the Landlord;

 

 
(h)
To keep the Land in a tidy and clean condition up to the satisfaction of the
Landlord;

 

 
(i) 
To submit monthly tonnage under AKTA LEMBAGA MINYAK SAWIT MALAYSIA 1998 and
PERATURAN-PERATURAN LEMBAGA MINYAK SAWIT MALAYSIA (PELESENAN) 2005 to the
Landlord at each sale of Fresh Fruit Bunches (F.F.B.) in order to allow the
Landlord to submit monthly report to LEMBAGA MINYAK SAWIT MALAYSIA.

 

 
(j)
Not to engage any illegal foreign workers to carry out the work of oil palm
harvesting on the Land;

 

 
(k)
Not to bring in any foreign workers to work on thel Land without consent of the
Landlord and the work permit of the foreign workers must be under the Tenant's
name. All foreign workers photocopied passport and valid work permit must be
provided by the Tenant to the Landlord for safe custody;

 

 
(1) 
To provide a valid medical and accident insurance policy for all foreign workers
and a valid public liability insurance against all risk on the Land;

 

 
(m)
Not to use or permit or suffer the hostel of the foreign workers on the Land or
any part thereof to be used for any illegal unlawful or immoral purposes;

 

 
(n)
To pay consideration at the time and in the manner as stipulated in Clause 1;

 

 
(o)
To indemnify the Landlord against all claims damages losses or compensation by
the workers, contractors or any persons employed by the Tenant on the Land;

 

 
(p)
To permit the Landlord and its duly authorized agents with or without workmen
and others at all reasonable times to enter upon and examine the state of
repairs of the Land and within two months after the Landlord or its duly
authorized agents shall have given to the Tenant a notice in writing of any
defect decays or want of reparation found thereupon in accordance with the
covenants hereinbefore contained well and substantially to repair and make good
the same;

 

 
(q)
To use the Land solely for the purpose referred to in Section 9 of the First
Schedule hereto;

 

 
(r)
Not to make any structural alteration or addition whatsoever to the Land without
the prior written consent of the Landlord and the approval or permission of the
relevant authorities concerned which approval or permission shall be obtained at
the costs and expenses of the Tenant. In the event of any permitted alteration
or addition being made by the Tenant to the Land, such alteration or addition
which is attached or fastened to the Land shall belong to the Landlord upon
vacation of the Land by the Tenant without claiming any compensation or
reimbursement whatsoever from the Landlord in any circumstance whatsoever;

 

 
(s)
Not to underlet sublet demise assign share or part with the possession of the
Land or any part thereof without the prior written consent of the Landlord;

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
(t)
Not to use or permit or suffer the Land or any part thereof to be used for any
illegal unlawful or immoral purposes;




 
(u)
Not to remove, extract, take away or sell any stone, sand, minerals or earth
from the Land;

 

 
(v)
Notwithstanding anything stated herein, the Tenant expressly agrees and confirms
that any construction of buildings, road, path, ‘Ines or any acts done by the
Tenant which may improve or enhance the value of the Land shall not create any
equity rights or interests over the Land in favour of the Tenant.

 

 
(w)
To be liable for any claim for compensation loss damage or injury occurring
within in under above or on the Land including occupier's liability during the
term of this Agreement;

 

 
(x)
To comply with all laws, rules, regulations and bye-laws made by the government,
the municipal or local council or any other competent authority affecting the
Land or the foreign workers of the Tenant and shall indemnify the Landlord
against any claim loss or liability rising from the breach of this clause;

 

 
(y)
To indemnify and keep indemnified the Landlord3igainst any summons action
proceedings claims and demands cost damages and expenses which may be levied
brought or made against him or which he may pay sustain or incur by reason of
any act or omission of the Tenant or use of the Land by the Tenant;

 

 
(z)
All cost including any legal fees and expenses incurred by the Landlord for
commencing any action claims or proceedings against the Tenant for any breach of
covenants of this Agreement or otherwise shall be borne and paid by the Tenant;

 

 
(aa) 
Not to do or suffer to be done on the Land or any part thereof any act matter or
thing whatsoever which may be or tend to be annoyance nuisance damage
disturbance or inconvenience of the Landlord or the owners tenants lessees or
occupiers of any adjoining or neighboring property;

 

 
(bb) 
Not to store or being upon the Land any articles of a specially combustible
inflammable or dangerous nature other than those of daily living needs and not
to do or permit or suffer to be done any thing by reason whereof any insurance
effected on the Land may be rendered void or voidable or whereby the rate of
premium thereon may be increased and to comply with all recommendations of the
insurers as to fire precaution relation relating to the Land;



5. 
PROVIDED ALWAYS and it is hereby expressly agreed between the parties hereto as
follows:-




 
(a)
The Landlord is not responsible to provide power supplies, labour supplies,
labour medical and accident insurance, public liability insurance to the Land,
transportation, maintenance or other tapping and harvesting tools but not
limited to the above for the Tenant;

 

 
(b)
The Landlord shall not be responsible for any claims, suits, damages, losses,
expenses or other costs that arises on the Land at the fault, act or omission of
the Tenant or his workmen, labour or employees;

 

 
(c)
If the said consideration or any part thereof shall be unpaid for seven (7) days
after becoming payable (whether formally demanded or not) or if any of the
foregoing terms conditions covenants and stipulations herein contained on the
part of the Tenant to complied with shall not be performed or observed or if the
Tenant (being an individual) commits an Act of Bankruptcy or if the Tenant
(being a company) shall enter into liquidation whether compulsory or voluntary
(save for the purpose of amalgamation or reconstruction of a solvent company) or
suffers any distress to be levied on his goods or suffers his goods to be
attached under any order for execution or enters into any arrangement or
composition for the benefit of the Tenant's creditors then and in any such
instance it shall be lawful for the Landlord at any time thereafter to forfeit
the Deposit and all the balance consideration calculated on daily basis and to
determine the Agreement hereby granted by serving on the Tenant a one month
notice to quit and upon the expiration of such notice this Agreement shall be
deemed to have ken determined absolutely but without prejudice to the right of
action by the Landlord against the Tenant for any antecedent breach of the
Tenant's covenants herein contained;

 
 
 
 

--------------------------------------------------------------------------------

 

 

 
(d)
No relaxation delay indulgence neglect or forebearance on the part of the
Landlord in endeavouring to obtain payment of any consideration when the same
become due and payable or to enforce performance or observance or any terms
conditions covenants and stipulations herein contained on the part of the Tenant
to be complied with or acceptance of consideration after the requisite notice to
terminate the Agreement has been served on the Tenant or any time which may be
given by the Landlord to the Tenant shall prejudice affect restrict minimize
release exonerate or in any way be constructed as a waiver of any breach or
continuing breach;




 
(e)
If the Land shall at any time during the Agreement be disposed of by the
Landlord or damaged by fire or by any other cause (not attributable to the a6t
or default of the Tenant) so as to be unfit for the Agreement purpose the
Agreement shall be treated as frustrated or terminated absolutely without
further recourse whereby the parties herein shall be released from all the
obligations herein contained and the Deposit together with any upfront rental
paid in advance for the unexpired tenancy period, if any, shall be refunded to
the Tenant without interest by the Landlord and all the unused post dated
cheques issued in favour of the Landlord for payment of future rentals shall be
returned to the Tenant;




 
(f)
The Landlord retains the right to demand the Tenant to rectify all
unsatisfactory or incomplete work failing which The Landlord may give two (2)
months' notice in writing to the Tenant to terminate the Agreement in the event
of the Tenant does not perform the work to the satisfaction of the Landlord or
in the event that the Tenant willfully or purposely neglect his work;

 

 
(g)
The Deposit shall not be used by the Tenant for the payment of any arrears of
consideration or part thereof or as payment of any future consideration or part
thereof and shall only be treated as security for the due observance and
performance of the terms conditions covenants and stipulations herein contained
on the part of the Tenant;

 

 
(h)
The Deposit less such sums that might be outstanding to the Landlord shall be
refunded to the Tenant in the event that this Agreement is terminated by both
Parties. In such event any upfront rental paid in advance for the unexpired
tenancy period, if any, shall be refunded to the Tenant without interest by the
Landlord and all the unused post dated cheques issued in favour of the Landlord
for payment of future rentals shall be returned to the Tenant;




 
(i) 
Unless otherwise provided and subject to the provisions herein contained, the
Tenant shall be entitled to an option to renew the Agreement granted herein, The
Tenant shall exercise the option to renew Agreement by giving a notice in
writing at least two (2) calendar months before the expiration of the duration
hereby created and if there shall not at the time of such request be any
existing breach or non-observance by the Tenant of any of the terms conditions
covenants and stipulations herein contained the Landlord shall grant to the
Tenant a further term of a period specified in Section 10 of the First Schedule
hereto from the expiration of the duration of the Agreement hereby created at
the consideration specified in Section 11 of the First Schedule hereto upon the
same terms and conditions herein contained (with the exception of this right of
renewal);

 

 
(j)
In the event of frustration whether caused by Act of God, war or acquisition of
the Land by the Governmental actions beyond the control of the Landl9rd then
this Agreement shall automatically become terminated and of no further effect
and in such a case neither party hereto shall have any claim against the other
but without prejudice to the right of either parties in respect of any
antecedent breach of any covenant or condition herein contained;

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
(k)
If any dispute or difference shall arise, between the Landlord and the Tenant
touching any clause or matter or thing whatsoever herein contained of the
operation or construction thereof or any matter or rights duties or liabilities
of either party under in any way connected with this Agreement, then and in
every such case the dispute of difference shall be referred to a single
arbitrator in case the parties agree upon one or otherwise to two arbitrators
one to be appointed by each party and in either case in accordance with or
subject to the provisions of the Arbitration Act, 1952 or any statutory
modification or re-enactment thereof for the time being in force;

 

 
(1)
If any one or more of the provisions contained in this Agreement shall be
invalid or unenforceable in any respect the legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired;

 

 
(m) 
sufficiently served if sent to the Tenant by registered post at the Tenant's
last known address and Any notice under this Agreement shall be in writing. Any
notice to the Tenant shall be any notice to the Landlord shall be sufficiently
served is sent by registered post to the Landlord at the address given herein or
to his last known address.

 
6.
In the Agreement where the context so requires words importing the singular
number or the masculine gender include the plural number or feminine/neuter
gender and words importing persons include and body or persons firm or
partnership or corporate or unincorporated.

 
7.
Time whenever mentioned shall be of the essence of this Agreement.

 
8.
This Agreement shall be binding on the heirs personal representatives successors
and assigns of the parties hereto.

 
9.
The Special Conditions hereinafter stipulated (if any) shall form part of this
Agreement and in the event of any inconsistency or repugnant terms, the
provisions contained in the Special Conditions shall prevail.

 
[The rest of this page is intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
SPECIAL CONDITIONS


1.
The disbursements incurred in the preparation of this Agreement shall be borne
by the Tenant. Each party shall bear its own solicitors' fees.

 
2.
This Agreement is subject to Sales and Purchase Agreement of the land dated
between the Landlord and Virtual Setup Sdn 13hd (908553). In the event that the
Sale and Purchase Agreement is terminated for any reason whatsoever, this
Agreement shall be terminated at the same time without further recourse.

 
3.
The Parties hereby agree that the rental of the Land shall be paid in the manner
of each quarterly by the Tenant to the Landlord, which amount to RINGGIT
MALAYSIA ONE HUNDRED AND TWENTY THOUSAND (RM120,000-00) only. Further, upon the
execution of this Agreement, the Tenant shall pay the Landlord the Deposit and
the Payment Consideration in the following manner:-

 

 
(a)
RINGGIT MALAYSIA EIGHTY THOUSAND (RM80,000-00) only, being the Deposit;

 

 
(b)
RINGGIT MALAYSIA ONE HUNDRED AND TWENTY THOUSAND (RM120,000-00) only, being the
first quarter rental payment for the eriod between 1st July 2011 to 30th
September 2011;

 

 
(c)
a post dated cheque dated 30th September 2011, which shall amount to RINGGIT
MALAYSIA ONE HUNDRED AND TWENTY THOUSAND (RM120,000-00) only, being the second
quarter rental payment between 1st October 2011 to 31st December 2011;

 

 
(d)
a post dated cheque dated 31st December 2011, which shall amount to RINGGIT
MALAYSIA ONE HUNDRED AND TWENTY THOUSAND (RM120,000-00) only, being the third
quarter rental payment between 1st January 2012 to 31st March 2012; and      

 

 
(e)
a post dated cheque dated 31st March 2012, which shall amount to RINGGIT
MALAYSIA ONE HUNDRED AND TWENTY THOUSAND (RM120,000-00) only, being the fourth
quarter rental payment between 1st April 2012 to 30th June 2012.

 
[The rest of this page is intentionally left blank]
 
 
 
 

--------------------------------------------------------------------------------

 
 
THE FIRST SCHEDULE
 
 
SECTION NO
ITEM
PARTICULARS
 
I
Date of Agreement
01 JUL 2011
 
2
Particulars of The Landlord
PERSIARAN ABADI SUN. BHD.(288151-M) incorporated in Malaysia under Company Act
1965 and having its business address at Bangunan Fontern, No. 6, Jalan Pulai, 1
1/2 Miles Jalan Mersing, 86000 Kluang, Johor.
 
3
Particulars of The Tenant
VIRTUAL SETUP SDN. BHD. (908553-K), a private limited company incorporated in
Malaysia under the Companies Act, 1965 with its registered office at 37-2,
Perdana 7, Taman Usahawan Kepong, Kepong Utama, 52100 Kuala Lumpur
 
4
Particulars of Land
All those pieces of agriculture lands planted with oil palm trees held under
Geran 7800 Lot 1552, Geran 10602 Lot 3694, Geran 10603 Lot 3695 and Geran 10604
Lot 3696 Daerah Raub, Negeri Pahang. (except the 73 acres of agriculture land
planted with mature rubber trees(1982) held under Geran 10602 Lot 3694 Mukim
Tras Daerah Raub and a unit of bungalow house erected under Geran 10604 Lot 3696
Mukim Teras, Daerah Raub, Negeri Pahang)
 
5
Duration of Agreement
One (1) year from 1st July 2011 to 30th June 2012
 
6
Consideration (Monthly Rental)
Ringgit Malaysia Forty Thousand Only (RM40,000-00) per month.
 
7
Payment of Consideration
Refer to Special Conditions.
 
8
Deposit
Ringgit Malaysia Eighty Thousand Only (RM80,000-00).
 
9
Purpose of Agreement
To harvest and sell F.F.B. and receive the proceeds of the same.
 
10
Option to renew agreement
One (1) year
 
11
Consideration for renewed Agreement
To be agreed upon by both parties at the prevailing market value.
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the parties hereto have hereunto set their hands and seals
the day and year first above written.
 
 
[rental_sig.jpg]